Justice KIRSHBAUM
dissenting.
I dissent from the majority’s conclusion that the language of section 24-10-106(l)(d), 10A C.R.S. (1988), is ambiguous and that the General Assembly did not intend thereby to exempt public entities from liability for injuries resulting from dangerous conditions physically present on municipal sidewalks.
In interpreting statutory provisions, our duty is to give effect to the intent of the General Assembly. State v. Hartsough, 790 P.2d 836, 838 (Colo.1990). When such intent can be gleaned from the words of the statute, no resort to legislative history is necessary. Estate of David v. Snelson, 776 P.2d 813, 817 (Colo.1989).
The statute states in pertinent part as follows:
(d) A dangerous condition of a public highway, road, or street which physically interferes with the movement of traffic on the paved portion, if paved, or on the portion customarily used for travel by motor vehicles, if unpaved, of any public highway, road, street, or sidewalk within the corporate limits of any municipality....
§ 24-10-106(l)(d), 10A C.R.S. (1988). I find this statutory language to be clear and unambiguous. The General Assembly has plainly stated that a public entity’s sovereign immunity is waived with respect to a dangerous condition that effectively interferes with traffic on a sidewalk only when that dangerous condition physically exists on a public highway, road, or street. If the condition physically exists on the sidewalk itself, however, such sovereign immunity is not waived. In this case, the latter circumstance exists. I therefore conclude that the City of Aspen is protected by the statute from liability for Meserole’s injuries.